              Case 20-12522-JTD   Doc 2164-2    Filed 04/30/21   Page 1 of 5




                                     Appendix A

                                  List of Class Claims




RLF1 25216391v.1
US-DOCS\123388285.13
                                                    Case 20-12522-JTD                  Doc 2164-2              Filed 04/30/21              Page 2 of 5
                                                                                Appendix A - List of Class Claims




Claim      Claim Date                                                                                                                                                                  Total Asserted
Number     Filed          Debtor                                                Name                                                                                                   Amount
      4174    2/15/2021   Mallinckrodt ARD Holdings Inc.                        City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4220    2/15/2021   INO Therapeutics LLC                                  City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4243    2/15/2021   Mallinckrodt Enterprises UK Limited                   City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4249    2/16/2021   Infacare Pharmaceutical Corporation                   Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas                 $0.00
      4257    2/16/2021   IMC Exploration Company                               Acument Global Technologies Inc., as Class Representative of Indirect Purchaser Class in Rockford Ca                 $0.00
      4386    2/15/2021   IMC Exploration Company                               City of Rockford, Illinois as a class representative of the Direct purchaser Class of Acthar purchas     $3,863,129,116.14
      4387    2/15/2021   MNK 2011 LLC                                          City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha    $3,863,129,116.14
      4388    2/15/2021   Mallinckrodt ARD Holdings Limited                     City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4389    2/15/2021   Acthar IP Unlimited Company                           City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4390    2/15/2021   Mallinckrodt Buckingham Unlimited Company             City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4391    2/15/2021   MAK LLC                                               City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4393    2/15/2021   Mallinckrodt ARD Finance LLC                          City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4394    2/15/2021   Mallinckrodt Enterprises Holdings, Inc.               City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4395    2/15/2021   Mallinckrodt Manufacturing LLC                        City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4396    2/15/2021   Ludlow LLC                                            City of Rockford, Illinois as class representative of the DIrect Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4398    2/15/2021   MCCH LLC                                              City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4399    2/15/2021   Mallinckrodt Lux IP S.a.r.l.                          City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser     $3,863,129,116.14
      4425    2/16/2021   ST US Holdings LLC                                    Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                         $1,287,709,705.38
      4435    2/16/2021   INO Therapeutics LLC                                  United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4437    2/16/2021   MAK LLC                                               Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                        $1,287,709,705.38
      4438    2/16/2021   MAK LLC                                               United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas      $161,411,000.00
      4441    2/16/2021   MEH, Inc.                                             Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                        $1,287,709,705.38
      4447    2/16/2021   Mallinckrodt UK Ltd                                   United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4448    2/16/2021   Mallinckrodt Enterprises Holdings, Inc.               Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                         $1,287,709,705.38
      4449    2/16/2021   Mallinckrodt Critical Care Finance LLC                United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4450    2/16/2021   MCCH LLC                                              Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                        $1,287,709,705.38
      4451    2/16/2021   Mallinckrodt ARD Holdings Limited                     United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4452    2/16/2021   Mallinckrodt Brand Pharmaceuticals LLC                United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4453    2/16/2021   Mallinckrodt ARD IP Unlimited Company                 United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4454    2/16/2021   Ludlow LLC                                            United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas      $161,411,000.00
      4455    2/16/2021   Mallinckrodt ARD Holdings Inc.                        United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4456    2/16/2021   ST Shared Services LLC                                Steamfitters Local Union No 420 as representative of Class Acthar purchasers                                         $0.00
      4457    2/16/2021   IMC Exploration Company                               Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                        $1,287,709,705.38
      4458    2/16/2021   Acthar IP Unlimited Company                           United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas       $161,411,000.00
      4467    2/15/2021   ST US Pool LLC                                        City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4468    2/15/2021   ST Operations LLC                                     City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4469    2/15/2021   ST US Holdings LLC                                    City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4470    2/15/2021   MHP Finance LLC                                       City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4472    2/15/2021   Mallinckrodt IP Unlimited Company                     City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4475    2/15/2021   ST Shared Services LLC                                City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4480    2/15/2021   Mallinckrodt Hospital Products IP Unlimited Company   City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14
      4482    2/15/2021   Mallinckrodt Pharma IP Trading Unlimited Company      City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha     $3,863,129,116.14



                                                                                                       1
                                            Case 20-12522-JTD                Doc 2164-2              Filed 04/30/21              Page 3 of 5
                                                                      Appendix A - List of Class Claims

4483   2/15/2021   Mallinckrodt Pharmaceuticals Limited               City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4485   2/15/2021   Mallinckrodt Equinox Finance LLC                   City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4488   2/15/2021   Mallinckrodt Enterprises LLC                       City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4491   2/15/2021   Mallinckrodt Canada ULC                            City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4494   2/15/2021   Mallinckrodt Critical Care Finance LLC             City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4497   2/15/2021   Mallinckrodt Brand Pharmaceuticals LLC             City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4502   2/16/2021   Mallinckrodt Canada ULC                            Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4504   2/16/2021   IMC Exploration Company                            Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4506   2/15/2021   Mallinckrodt ARD IP Unlimited Company              City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4507   2/16/2021   Infacare Pharmaceutical Corporation                United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4508   2/15/2021   Mallinckrodt ARD LLC                               City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4524   2/16/2021   IMC Exploration Company                            United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4528   2/16/2021   Mallinckrodt ARD IP Unlimited Company              Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4530   2/16/2021   Acthar IP Unlimited Company                        Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4532   2/16/2021   Mallinckrodt ARD Finance LLC                       United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4534   2/16/2021   Ludlow LLC                                         Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4538   2/16/2021   INO Therapeutics LLC                               Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4539   2/16/2021   ST US Pool LLC                                     Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4567   2/16/2021   Mallinckrodt ARD Holdings Inc.                     Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4569   2/16/2021   Infacare Pharmaceutical Corporation                Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4578   2/16/2021   MNK 2011 LLC                                       Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4579   2/16/2021   Mallinckrodt Critical Care Finance LLC             Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4581   2/16/2021   MUSHI UK Holdings Limited                          Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4585   2/16/2021   Mallinckrodt Canada ULC                            United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4587   2/16/2021   Mallinckrodt Buckingham Unlimited Company          United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4590   2/16/2021   Mallinckrodt Brand Pharmaceuticals LLC             Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4591   2/16/2021   Petten Holdings Inc.                               Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4592   2/16/2021   Mallinckrodt ARD Finance LLC                       Steamfitters Local Union No. 420 as representative of Class of Acthar purchaser                        $1,287,709,705.38
4596   2/16/2021   Mallinckrodt ARD LLC                               Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4599   2/16/2021   Mallinckrodt ARD Holdings Limited                  Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4600   2/15/2021   Mallinckrodt International Finance SA              City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4601   2/16/2021   Mallinckrodt Buckingham Unlimited Company          Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4602   2/16/2021   Mallinckrodt ARD LLC                               United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4603   2/16/2021   ST Operations LLC                                  Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4609   2/16/2021   Mallinckrodt Pharma IP Trading Unlimited Company   United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4610   2/16/2021   Mallinckrodt Enterprises UK Limited                United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4612   2/16/2021   Mallinckrodt Enterprises LLC                       United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4614   2/16/2021   Mallinckrodt Enterprises Holdings, Inc.            United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4615   2/16/2021   Mallinckrodt Equinox Finance LLC                   United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4633   2/16/2021   MHP Finance LLC                                    Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
4635   2/16/2021   Mallinckrodt US Holdings LLC                       Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4636   2/16/2021   Mallinckrodt Lux IP S.a.r.l.                       United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4641   2/15/2021   Mallinckrodt US Pool LLC                           City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4642   2/16/2021   MEH, Inc.                                          United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4691   2/16/2021   Mallinckrodt IP Unlimited Company                  Steamfitters Local Union No.420 as representative of Class of Acthar purchasers                        $1,287,709,705.38
4822   2/16/2021   Mallinckrodt Enterprises UK Limited                Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4831   2/16/2021   MUSHI UK Holdings Limited                          United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00



                                                                                             2
                                             Case 20-12522-JTD                  Doc 2164-2              Filed 04/30/21              Page 4 of 5
                                                                         Appendix A - List of Class Claims

4835   2/16/2021   MHP Finance LLC                                       United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4837   2/16/2021   ST Operations LLC                                     United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4838   2/16/2021   Mallinckrodt US Pool LLC                              Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4840   2/16/2021   Mallinckrodt Pharma IP Trading Unlimited Company      Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4842   2/16/2021   Mallinckrodt US Holdings LLC                          United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4843   2/16/2021   Mallinckrodt US Pool LLC                              United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4844   2/16/2021   ST Shared Services LLC                                United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4859   2/16/2021   Mallinckrodt Pharmaceuticals Limited                  United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
4860   2/16/2021   MNK 2011 LLC                                          United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4862   2/16/2021   MCCH LLC                                              United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
4864   2/16/2021   Mallinckrodt International Finance SA                 Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4866   2/15/2021   MEH, Inc.                                             City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
4871   2/16/2021   Mallinckrodt Lux IP S.a.r.l.                          Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
4964   2/15/2021   Mallinckrodt Hospital Products Inc.                   City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
5020   2/16/2021   Mallinckrodt IP Unlimited Company                     United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
5194   2/16/2021   Mallinckrodt ARD Holdings Inc.                        Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5304   2/15/2021   MUSHI UK Holdings Limited                             City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar of purcha   $3,863,129,116.14
5367   2/15/2021   Mallinckrodt UK Ltd                                   City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser   $3,863,129,116.14
5368   2/15/2021   Mallinckrodt US Holdings LLC                          City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser   $3,863,129,116.14
5370   2/16/2021   MNK 2011 LLC                                          Acument Global Technologies Inc., as Class Representative of Indirect Purchaser Class in Rockford Ca               $0.00
5375   2/16/2021   MHP Finance LLC                                       Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5738   2/16/2021   Acthar IP Unlimited Company                           Acument Global Technologies Inc., as Class Representative of Indirect Purchaser Class in Rockford Ca               $0.00
5759   2/16/2021   MAK LLC                                               Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5771   2/16/2021   Ludlow LLC                                            Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5775   2/16/2021   Mallinckrodt Manufacturing LLC                        United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
5796   2/16/2021   Mallinckrodt ARD Finance LLC                          Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5806   2/16/2021   Mallinckrodt ARD LLC                                  Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5813   2/16/2021   Mallinckrodt Enterprises Holdings, Inc.               Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5819   2/16/2021   Mallinckrodt Enterprises LLC                          Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5830   2/16/2021   Mallinckrodt IP Unlimited Company                     Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5851   2/16/2021   Mallinckrodt ARD IP Unlimited Company                 Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5864   2/16/2021   Petten Holdings Inc.                                  United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
5865   2/16/2021   Mallinckrodt US Holdings LLC                          Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5867   2/16/2021   INO Therapeutics LLC                                  Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5870   2/16/2021   Mallinckrodt Hospital Products Inc.                   United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
5871   2/16/2021   ST US Pool LLC                                        Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5875   2/16/2021   Mallinckrodt Equinox Finance LLC                      Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
5880   2/16/2021   Petten Holdings Inc.                                  Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5888   2/16/2021   Mallinckrodt Lux IP S.a.r.l.                          Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5895   2/16/2021   Mallinckrodt Pharma IP Trading Unlimited Company      Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5901   2/16/2021   Mallinckrodt Manufacturing LLC                        Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5907   2/16/2021   Mallinckrodt Hospital Products IP Unlimited Company   United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
5911   2/16/2021   Mallinckrodt Equinox Finance LLC                      Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5923   2/16/2021   MUSHI UK Holdings Limited                             Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5936   2/16/2021   ST US Holdings LLC                                    United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas    $161,411,000.00
5944   2/16/2021   ST US Holdings LLC                                    Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5969   2/16/2021   Mallinckrodt Brand Pharmaceuticals LLC                Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00



                                                                                                3
                                             Case 20-12522-JTD                  Doc 2164-2              Filed 04/30/21              Page 5 of 5
                                                                         Appendix A - List of Class Claims

5974   2/16/2021   Mallinckrodt ARD Holdings Limited                     Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5977   2/16/2021   Mallinckrodt Critical Care Finance LLC                Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5982   2/16/2021   Mallinckrodt Canada ULC                               Acument Global Technologies Inc., as Class Representative of Indirect Purchaser Class in Rockford Ca               $0.00
5983   2/16/2021   Mallinckrodt Buckingham Unlimited Company             Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5984   2/16/2021   Mallinckrodt Hospital Products Inc.                   Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
5997   2/16/2021   Mallinckrodt Pharmaceuticals Limited                  Steamfitters Local Union No. 420 as representative of Class of Acthar purchasers                       $1,287,709,705.38
6001   2/16/2021   Mallinckrodt Enterprises UK Limited                   Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6005   2/16/2021   Mallinckrodt Hospital Products IP Unlimited Company   Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6008   2/16/2021   Mallinckrodt UK Ltd                                   Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6014   2/16/2021   Mallinckrodt Pharmaceuticals Limited                  Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6016   2/16/2021   Mallinckrodt US Holdings LLC                          Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6017   2/16/2021   MCCH LLC                                              Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6019   2/16/2021   MEH, Inc.                                             Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6022   2/16/2021   Mallinckrodt UK Ltd                                   Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
6023   2/16/2021   Mallinckrodt US Pool LLC                              Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6024   2/16/2021   ST Operations LLC                                     Acument Global Technologies Inc., as Class Representative of Indirect Purchaser Class in Rockford Ca               $0.00
6064   2/16/2021   ST Shared Services LLC                                Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6085   2/16/2021   Mallinckrodt Enterprises LLC                          Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
6177   2/16/2021   Mallinckrodt Hospital Products IP Unlimited Company   Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
6209   2/16/2021   ST US Pool LLC                                        United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas     $161,411,000.00
6222   2/16/2021   Mallinckrodt Manufacturing LLC                        Steamfitters Local Union No. 420 as representative of Class of Acthar Purchasers                       $1,287,709,705.38
6345   2/16/2021   Mallinckrodt plc                                      Acument Global Technologies Inc. as Class Representative of Indirect Purchaser Class in Rockford Cas               $0.00
6387   2/16/2021   Mallinckrodt plc                                      Steamfitters Local Union No. 420 s representative of class of Acthar purchasers                        $1,287,709,705.38
6433   2/19/2021   Infacare Pharmaceutical Corporation                   City of Rockford, Illinois as class representative of the Direct Purchaser Class of Acthar purchaser   $3,863,129,116.14
6439   2/16/2021   Mallinckrodt plc                                      City of Rockford, Illinois                                                                             $3,863,129,116.14
6442   2/16/2021   Mallinckrodt plc                                      United Association of Plumber Local Union No. 322 Health & Welfare Fund as Representative of NJ Clas               $0.00




                                                                                                4
